This is an appeal from a Finding and Award of the Compensation Commissioner for the Third Congressional District in which the Commissioner has found that the claimant's decedent while suffering from leukemia received certain accidental bodily injuries aggravating his condition, thus resulting in his death. The appeal is from a denial of a motion to correct the Finding directed in detail to the subordinate facts upon which the above stated general conclusion was reached.
So far as this feature of the motion is concerned a review of the evidence indicates a substantial conflict, rendering interference by this Court inappropriate. However , it appears from the requests to correct the Finding, the reasons of appeal subsequently filed, and the evidence, that before the Commissioner the respondents urged and offered evidence to support the proposition that the claimant's decedent had a limited life expectancy due to his diseased condition, which at most would fall far short of the term covered by this Award. That such was the general situation seems to be conceded, and even were this not the case the matter was of such pertinence by reason of Section 5223 of the GeneralStatutes, Revision of 1930, as to require a Finding thereon by the trier. In view of the divergence of opinion, however, as to the length of this expectancy, a Finding should be made thereon by the Commissioner and the Award modified if said expectancy is less than 312 weeks from the date of the decedent's death.
   The appeal is therefore sustained and the case remanded to the Commissioner with directions to proceed in accordance with this memorandum.